 1

 2                                                                   JS-6
 3

 4

 5

 6

 7

 8                   UNITED STATES DISTRICT COURT
 9                  CENTRAL DISTRICT OF CALIFORNIA
10                            SOUTHERN DIVISION
11 Photon Engineering, LLC, an              ) Case No.8:19-cv-00290-JLS (ADSx)
     Arizona limited liability company,     )
12                                          )
                      Plaintiff,            )
13                                          )
     Vs.                                    ) JUDGMENT PURSUANT TO
14                                          ) STIPULATION
     Tim Luberski, an individual;           )
15 Jonelle Chovanec, as successor in        )
     interest to Paul Chovanec              )
16                                          )
                                            )
17                                          )
18

19         The Court having read the Stipulation for Entry of Judgment filed
20 by the parties, and based upon the statements of the parties contained

21 therein, and good cause appearing for entry of judgment pursuant to the

22 Stipulation,

23 IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

24         1.   In exercise of the Court’s inherent equitable power Plaintiff
25 may recover from the accrued royalties now held by it the sum of

26 $3,226.14, representing its attorney’s fees and costs incurred in the

27 prosecution of this action;

28
                                          -1-
 1       2.   Defendant Tim Luberski is entitled to designate the charitable
 2 organization to receive the royalties from the sale of certain software due

 3 under the written agreement dated November 2, 2001, between Plaintiff

 4 and Paul Chovanec (the Agreement).

 5       3.   Plaintiff shall pay the royalties due under the Agreement to
 6 the charitable organization designated by Defendant Tim Luberski.

 7       3.   Plaintiff shall be discharged from liability for otherwise
 8 determining the identity of the charitable organization to which the

 9 royalties payable under the Agreement are due.

10       IT IS SO ORDERED.
11 Dated: April 19, 2019

12

13
                                           Josephine L. Staton
14
                                           United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
